Case 9:14-cv-80425-BSS Document 443 Entered on FLSD Docket 10/22/2018 Page 1 of124



 1                         UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
 2
                              CASE NO. 14-CV-80425-BSS
 3
       DONTRELL STEPHENS,
 4                                              West Palm Beach, Florida
                         Plaintiff(s),
 5                                              October 12, 2018
                   vs.
 6
       SHERIFF OF PALM BEACH COUNTY,
 7     FLORIDA, Ric Bradshaw, et al.,

 8
                      Defendant(s).       Pages 1 - 23
 9     -----------------------------------------------------------

10                                   HEARING
                    TRANSCRIBED FROM DIGITAL AUDIO RECORDING
11                   BEFORE THE HONORABLE BARRY S. SELTZER
                         UNITED STATES MAGISTRATE JUDGE
12
       APPEARANCES:
13
       FOR THE PLAINTIFF(S):      JOHN SCAROLA, ESQ.
14                                SEARCY DENNEY SCAROLA BARNHART & SHIPLEY
                                  2139 Palm Beach Lakes Boulevard
15                                West Palm Beach, FL 33402
                                  (561) 686-6300
16                                scarolateam@searcylaw.com
                                  (by telephone)
17
       FOR THE DEFENDANT(S):      RICHARD A. GIUFFREDA, ESQ.
18                                PURDY JOLLY GIUFFREDA
                                  BARRANCO & JISA, P.A.
19                                2455 E Sunrise Boulevard
                                  Fort Lauderdale, FL 33304
20                                (954) 462-3200
                                  richard@purdylaw.com
21
       TRANSCRIBED BY:            Joanne Mancari RPR, CRR, CSR
22                                Court Reporter
                                  jemancari@gmail.com
23

24

25
Case 9:14-cv-80425-BSS Document 443 Entered on FLSD Docket 10/22/2018 Page 2 of224



 1     Thereupon,

 2     the following proceedings were held:
 3               THE COURT:    All right.    Let me take a moment to

 4     welcome you here.     Today being October 12, 2018.

 5               Let me call our case.

 6               Stephens v. Lin and Bradshaw, and I guess it is

 7     Stephens v. Bradshaw and Lin.       Let me ask counsel to state

 8     their appearances.

 9               MR. SCAROLA:     Good morning, your Honor.      This is Jack

10     Scarola on behalf of the plaintiffs, and I thank you for

11     accommodating me by telephone.       I'm sorry about not being able

12     to accommodate the request for an earlier start.

13               THE COURT:    Not a problem.     Not a problem.

14               MR. GIUFFREDA:     Good morning, your Honor.      Richard

15     Guiffreda on behalf of the defendant.

16               THE COURT:    Welcome.

17               All right.    What I thought we would do today is try to

18     just kind of take stock of where we are, where we need to go,

19     and try to think about some dates to set.         I also want to

20     obviously get the input of counsel.

21               But before I do that, let me just touch on -- give you

22     an overview of some of the things that I thought we should

23     touch on today.     Again, I want to elicit input from counsel as

24     well.

25               I wanted to talk to you about what you all thought
Case 9:14-cv-80425-BSS Document 443 Entered on FLSD Docket 10/22/2018 Page 3 of324



 1     about the prospects, whether it would be fruitful of the

 2     parties going to mediation.       I want to talk about setting a

 3     pretrial conference, sort of a workshop where we sit around the

 4     table and talk about, I think we need to talk about jury

 5     instructions because obviously that was an issue for the

 6     Eleventh Circuit.     I read the decision when it came out.        I am

 7     going to need to go back and reread it.         And obviously I would

 8     like to have the attorneys get together and kind of brainstorm

 9     on what they think would pass muster with the Eleventh Circuit.

10     I think we need to sit down and try to get those hammered out

11     before the trial.     As well as revisit the -- because I guess

12     it's been now probably coming up on two years, I think.           Right?

13     January would be about two years since the trial?

14               MR. GIUFFREDA:     Yes, your Honor.

15               MR. SCAROLA:     Yes.

16               THE COURT:    So revisit I think our questionnaire for

17     the jury veneer and the number of jurors and any other matters

18     that we might need to touch on in a pretrial conference.           Then

19     of course talk about trial dates.

20               So let me, before we get into those three things, let

21     me ask counsel if there are any matters that they want to touch

22     on today as well in addition to those.

23               Mr. Scarola.

24               MR. SCAROLA:     Your Honor, I think that there is a

25     significant issue with respect to whether the damages in this
Case 9:14-cv-80425-BSS Document 443 Entered on FLSD Docket 10/22/2018 Page 4 of424



 1     case need to be retried in light of the fact that the alleged

 2     error relates strictly to a question of liability, and there is

 3     substantial precedent that upon remand for a new trial, the

 4     trial court retains the discretion to determine what it is that

 5     needs to be retried.

 6               MR. GIUFFREDA:     May I address that issue, your Honor?

 7               THE COURT:    Yes.

 8               MR. GIUFFREDA:     We have thought about that quite a

 9     bit, your Honor, and we have, I think, a concise position.

10               It is our position that the liability verdict and,

11     thus, the damages stands.      The real issue with this is --

12               THE COURT:    Say that again.     It's your position that?

13               MR. GIUFFREDA:     The liability verdict that a

14     constitutional violation occurred and, thus, the damages, that

15     does not need to be retried.       The issue --

16               THE COURT:    I guess I'm not -- it's your position that

17     liability does not need to be retried?

18               MR. GIUFFREDA:     On the first question where the jury

19     answered yes, that a constitutional violation actually

20     occurred.

21               THE COURT:    Yes.

22               MR. GIUFFREDA:     That was not appealed.      That was not

23     reversed.    That stands.

24               It was the second component of the verdict form that

25     we requested and was not given that in our view is what is
Case 9:14-cv-80425-BSS Document 443 Entered on FLSD Docket 10/22/2018 Page 5 of524



 1     going to be retried.      That question being whether or not there

 2     was a reasonable mistake in perception of fact.

 3                It's clear from the opinion and the law that it is not

 4     inconsistent.    You can have cases where on the one hand an

 5     actual violation of the constitution occurred resulting in a

 6     given set of damages and yet the officer can still be entitled

 7     to qualified immunity if the jury determines that a reasonable

 8     mistake in fact or facts.

 9                THE COURT:   This goes to really the verdict form for

10     the jury and instructions.      The trial would essentially be the

11     same.

12                MR. GIUFFREDA:    Except for damages.     We don't see any

13     need to retry damages.

14                THE COURT:   You do not?

15                MR. GIUFFREDA:    No, we don't.

16                THE COURT:   You agree, you concur with Mr. Scarola?

17                MR. GIUFFREDA:    I do, and I think the reality would

18     be, the instructions would be a basic set of instructions

19     further instructing the jury that they are here to resolve

20     factual disputes which turn on a defense raised by defendant

21     Lin, and then depending on the resolution of those factual

22     issues the court would then determine the validity of that

23     defense.    So we don't need instructions about Bran v. Culner

24     and 20/20.

25                THE COURT:   Let's do this, because I don't want to put
Case 9:14-cv-80425-BSS Document 443 Entered on FLSD Docket 10/22/2018 Page 6 of624



 1     the cart before the horse.       Because this is what I wanted to

 2     get into at our pretrial conference and actually sit down with

 3     proposed instructions in front of me.

 4               MR. GIUFFREDA:     And we may need some of that to set

 5     that stage, but the jury would understand that they're not here

 6     to decide whether or not the constitution is violated.

 7               THE COURT:    Right.

 8               MR. GIUFFREDA:     It is just to resolve certain

 9     questions of fact that go to the issue of mistake and

10     perception.

11               THE COURT:    So damages are off the table.       All right.

12     So we are just going to get to -- one minute.

13               Mr. Scarola, do you agree with that?

14               MR. SCAROLA:     I do, your Honor, yes.

15               THE COURT:    All right.

16               MR. SCAROLA:     I think Mr. Guiffreda's statement is

17     accurate.    The problem that I have is that having reread this

18     opinion many times, I don't know what it is that the Appellate

19     Court wants the jury to determine that was not inherent in the

20     response, in the verdict that they already returned.

21               THE COURT:    Right.    I don't mean to cut you off, but I

22     think that is what we are going to need to really try to focus

23     in on at our pretrial conference with the instructions.

24               I am going to need to -- I read the opinion when it

25     came out.    I am going to need to go back and reread it.         I
Case 9:14-cv-80425-BSS Document 443 Entered on FLSD Docket 10/22/2018 Page 7 of724



 1     thought that we would do it at our pretrial conference.           I want

 2     to try to set a date for it, sit around the table informally.

 3     We will have a court reporter of course, but try to come up

 4     with instructions that would satisfy the Eleventh Circuit

 5     panel.

 6               But before -- again, I don't want to put the cart

 7     before the horse.     Mr. Guiffreda, other than mediation,

 8     pretrial conference, trial dates, any other matters that we

 9     should be talking about today?

10               MR. GIUFFREDA:     No, your Honor.     I anticipated the

11     four categories that you have laid out so I am prepared to

12     address all four.

13               THE COURT:    All right.    Let's talk about mediation

14     first.   I don't want the parties to unnecessarily incur time

15     and effort at a mediation if they don't think there is any

16     prospect that it is going to be fruitful or productive.           On the

17     other hand, if at this stage of the litigation there is a

18     reasonable prospect that the parties could come to an

19     agreement, perhaps it is something we should explore.

20               Mr. Scarola, what is your take?

21               MR. SCAROLA:     Your Honor, this is now a sovereign

22     immunity claims bill case.      Damages are tapped in the absence

23     of the claims bill at $200,000.

24               Your Honor is well aware of the condition of Dontrell

25     Stephens.    He is presently living in a homeless shelter.         You
Case 9:14-cv-80425-BSS Document 443 Entered on FLSD Docket 10/22/2018 Page 8 of824



 1     may not be aware of the fact that he has been hospitalized

 2     repeatedly as a consequence of recurring problems with

 3     decubitus ulcers, bed sores, that are life-threatening.           His

 4     medical bills are millions of dollars at this point in time.

 5               So absent an agreement from the defense that they will

 6     join in the presentation of a claims bill for a multimillion

 7     dollar sum, there is no way this case could be settled.           It

 8     just is not possible.      That needs to be an essential element of

 9     any discussions that we would have about this case, and I don't

10     think I am violating any confidentiality concerns when I tell

11     you that that just has not been a subject that the defense has

12     been open to discussing up to this point in time.

13               THE COURT:    Mr. Guiffreda, what is your client's

14     position?

15               MR. GIUFFREDA:     Well, in terms of what is being

16     retried with sergeant Lin, he has no insurance coverage.           Now

17     that the judgment has been vacated under Chapter 111, the

18     sheriff's office could resolve the case for sergeant Lin, but

19     whether they would I have no authority.

20               But having heard Mr. Scarola's comments, it seems as

21     though the conditions going into mediation would either be the

22     sheriff's office supporting a claims bill of multimillion

23     dollars as to the state law battery judgment that remains

24     against the sheriff's office, which of course is a completely

25     separate issue from the judgment against sergeant Lin because
Case 9:14-cv-80425-BSS Document 443 Entered on FLSD Docket 10/22/2018 Page 9 of924



 1     the claims bill process does not apply to sergeant Lin.

 2               THE COURT:    The judgment against the sheriff remains?

 3               MR. GIUFFREDA:     Yes.   That was not reversed or

 4     disturbed, which is why we think logically you couldn't have

 5     two different judgments in damages.        The sheriff is vicariously

 6     liable for what Lin did in the scope of his employment in

 7     committing a battery under state law, which is the same

 8     standard that would apply under federal law.         So the

 9     determination that excessive force was used stands.

10               The issue, the only issue left is whether he made a

11     mistake when he thought the phone was a gun.         If the jury says

12     yes, judgment is entered in his favor on qualified immunity,

13     the judgment against the sheriff's office stands.          It is a

14     claims bill issue.     But there is no claims bill issue as to

15     Lin.   That will never play a part with Lin.        It is a matter of

16     collectibility and/or whether the sheriff would choose to

17     settle the case for Lin, and I don't know that they would.

18               But they can't pay a judgment against Lin under

19     Chapter 111.    They can settle a case prejudgment under Chapter

20     111 because the sheriff's office has no insurance at all.            So

21     every penny is a taxpayer penny.

22               So that's my understanding of how Chapter 111 works.

23     I have not broached that subject with the sheriff's office.            I

24     thought perhaps the better thing might be if Mr. Scarola and I

25     had a conversation about these things, we could then decide
Case 9:14-cv-80425-BSS Document 443 Entered on FLSD Docket 10/22/2018 Page 10 of
                                                                              1024



  1    whether mediation is worth the effort and I could approach the

  2    sheriff's office.

  3               Obviously representing sergeant Lin we have an

  4    interest in trying to resolve the case for him to the extent

  5    that can occur.     But I also know if there's some condition that

  6    it has to be, our starting point, for example, would have to be

  7    $10 million, then that would be a waste of time.          That's not

  8    going to happen in my view.

  9               THE COURT:   Why don't we do this.      As much as I am the

 10    trial judge, and I don't want to put you in a position where

 11    you kind of show your cards too much in front of me, why don't

 12    I just ask Mr. Scarola, Mr. Guiffreda, why don't the two of you

 13    discuss this, if you will, between yourselves.         If you are able

 14    to either come to an agreement or come to an agreement as to

 15    mediation, obviously what we know, and we can take things off

 16    the calendar, but why don't we go ahead today and try to set

 17    the remaining dates.

 18               MR. GIUFFREDA:    Sounds like a plan, Judge.

 19               MR. SCAROLA:    If I might respond just briefly to the

 20    statement Mr. Guiffreda made.

 21               THE COURT:   Sure.

 22               MR. SCAROLA:    As is noted in the Eleventh Circuit's

 23    opinion, and it is footnote 2 on page 5 -- and your Honor may

 24    recall this -- the parties stipulated and the district court

 25    ordered that if the jury found that deputy Lin had committed a
Case 9:14-cv-80425-BSS Document 443 Entered on FLSD Docket 10/22/2018 Page 11 of
                                                                              1124



  1    battery, Eric Bradshaw would be held vicariously liable.

  2               So I'm a little bit confused by Mr. Guiffreda's

  3    statement that the verdict on the common law battery count as

  4    to deputy sheriff Lin stands or that that is somehow not

  5    applicable to the sheriff.      The sheriff is vicariously liable

  6    for the battery that deputy sheriff Lin committed by virtue of

  7    stipulation incorporated into an order and recognized in the

  8    Eleventh Circuit's opinion.

  9               THE COURT:   I don't have the Appellate opinion in

 10    front of me.    I read it when it came out.       It's been a number

 11    of months.

 12               My understanding was that they vacated the judgment as

 13    to both the sheriff and as to Lin because I thought the sheriff

 14    was derivatively liable and by vacating as to Lin I thought

 15    they vacated as to the sheriff.

 16               I have to go back.     It's been a number of months and

 17    I'll confess I would have to take a closer look at it.

 18               MR. GIUFFREDA:    May I respond, your Honor?

 19               THE COURT:   Yes.

 20               MR. GIUFFREDA:    Perhaps Mr. Scarola misunderstood or

 21    misheard me.    But actually my statement was that the judgment

 22    against the sheriff stands.       The judgment against the sheriff

 23    on the question of whether excessive, unreasonable force was

 24    used was not appealed.      That was not reversed.

 25               The concept is you can have a situation where
Case 9:14-cv-80425-BSS Document 443 Entered on FLSD Docket 10/22/2018 Page 12 of
                                                                              1224



  1    excessive, unreasonable force is used and under federal law the

  2    individual capacity of the defendant, in this case sergeant

  3    Lin, can still get qualified immunity if that use of excessive,

  4    unreasonable force was caused by reasonable mistakes in the

  5    perception of facts.      But that defense doesn't apply under

  6    state law.

  7               Under state law if the force was unreasonable and

  8    excessive, it's a violation of state law.

  9               THE COURT:   So it would still be a $200,000 verdict.

 10               MR. GIUFFREDA:    And we are tendering that payment.         I

 11    don't know where we are in the process of doing that, but my

 12    understanding is that check, now that the mandate has come

 13    back, the check is either being cut or has been cut and is

 14    being sent, and so to that end Mr. Scarola is correct.           That

 15    component of the state law claim against the sheriff's office

 16    is a matter of a claims bill under state law because in fact

 17    under 768.28, the sheriff cannot, even if he wanted to, settle

 18    a case for more than the cap where there is no insurance to pay

 19    the amount above the cap.      The only way the sheriff can pay

 20    more than the cap is if a claims bill is passed.

 21               THE COURT:   Right.

 22               MR. GIUFFREDA:    And that's because they have no

 23    insurance.

 24               THE COURT:   Mr. Scarola.

 25               MR. SCAROLA:    My point in that regard, your Honor, is
Case 9:14-cv-80425-BSS Document 443 Entered on FLSD Docket 10/22/2018 Page 13 of
                                                                              1324



  1    that I have in the past and the sheriff has in the past

  2    stipulated that they would not oppose a claims bill up to a

  3    particular amount, and in some cases have joined in the effort

  4    to advance a claims bill.      So the only thing that would need to

  5    be negotiated would be whether there can be some agreement with

  6    regard to the claims bill process because there is no way this

  7    case can be settled for $200,000.        It just cannot happen.

  8               THE COURT:   Mr. Guiffreda.

  9               MR. GIUFFREDA:    Well, your Honor, that would have to

 10    be something I would need to discuss with the client.          I have

 11    no authority and I have no reason to think the sheriff's office

 12    would agree to support a claims bill.        But the 200,000 is going

 13    to be paid.    It is going to be paid.

 14               THE COURT:   Right.

 15               MR. GIUFFREDA:    And then the process of pursuing a

 16    claims bill would be, I assume, up to Mr. Scarola or whomever

 17    he chooses to involve in that process.

 18               THE COURT:   Mr. Scarola has said in the past he has

 19    had cases where the sheriff has agreed not to oppose, as

 20    opposed to affirmatively support.

 21               MR. GIUFFREDA:    Thinking out loud, I would imagine if

 22    there were a way to resolve this case on behalf of deputy Lin,

 23    remembering that there are no state law claims against deputy

 24    Lin -- it's only a 1983 claim which has no cap on damages, and

 25    768.28 does not apply to that claim.        So there is no claims
Case 9:14-cv-80425-BSS Document 443 Entered on FLSD Docket 10/22/2018 Page 14 of
                                                                              1424



  1    bill issue with that claim.       It is just a matter of whether

  2    there is coverage or not.      I would imagine an attempt to

  3    resolve it that way, we would want to include the sheriff's

  4    office as well.     They are not going to pay to get Lin out and

  5    still have the potential for a claims bill on the table.

  6               It sounds to me -- I certainly will call Mr. Scarola,

  7    but it sounds to me like the numbers that it would require to

  8    accomplish resolution via either vehicle, whether it is

  9    supporting a claims bill that would also include dismissal of

 10    Lin or paying on behalf of Lin which would --

 11               THE COURT:   I would suspect that paying on behalf of

 12    Lin would come out of the sheriff's budget, right?

 13               MR. GIUFFREDA:    It would.

 14               THE COURT:   As opposed to a claims bill which would

 15    not.

 16               MR. GIUFFREDA:    No, it would.    A claims bill, the

 17    legislature would order the sheriff's office to pay.

 18               THE COURT:   But it comes out of the legislature's

 19    budget.

 20               MR. GIUFFREDA:    It does not.

 21               MR. SCAROLA:    That is the sheriff's budget, your

 22    Honor.

 23               MR. GIUFFREDA:    Yes, it would.

 24               THE COURT:   All right.

 25               MR. GIUFFREDA:    And that is what makes them --
Case 9:14-cv-80425-BSS Document 443 Entered on FLSD Docket 10/22/2018 Page 15 of
                                                                              1524



  1               MR. SCAROLA:    Your Honor may remember from the Monell

  2    evidence that was presented that the sheriff has in fact

  3    settled multiple --

  4               THE COURT:   Right.

  5               MR. SCAROLA:    -- excessive force claims for amounts

  6    substantially in excess of the cap.

  7               THE COURT:   Right.

  8               MR. SCAROLA:    So that has been done repeatedly.

  9               THE COURT:   No, I recall reading those newspaper

 10    articles attached to the summary judgment motion that they have

 11    done that.    I thought that came out of the pot of money in

 12    Tallahassee as opposed to the pot of money in West Palm.           But I

 13    didn't know how that worked.

 14               MR. GIUFFREDA:    No, and that's what can impact claims

 15    bills ultimately.     Where a government entity has insurance

 16    above the cap, they can settle if they want to.          They don't

 17    have to.    But you might have better luck getting a claims bill

 18    passed up to that coverage because an insurance company is

 19    paying it.

 20               THE COURT:   Right.

 21               MR. GIUFFREDA:    In this case the legislature would

 22    understand that the taxpayers of Palm Beach County would have

 23    to pay that.

 24               Now, I'm aware the sheriff's office has settled other

 25    shooting cases above the cap.       What happened in those cases,
Case 9:14-cv-80425-BSS Document 443 Entered on FLSD Docket 10/22/2018 Page 16 of
                                                                              1624



  1    there were 1983 claims that they could settle and the cap

  2    doesn't apply.     But in this case the only claim against the

  3    sheriff's office that survived is a state law claim which is

  4    capped.    And I don't know if I'm making this more complicated

  5    than it is, but I think ultimately when we try to be practical

  6    as lawyers, the practical reality is if Mr. Scarola is

  7    representing now that there is some sort of a floor of, say, $5

  8    million, it's got to be 5 million, regardless of which vehicle

  9    you choose to use, agreeing to a claims bill and/or getting Lin

 10    and the sheriff out which would not involve the claims bill

 11    process, I don't think that would ever happen.         I am just being

 12    candid.

 13               THE COURT:   All right.    Why don't you go ahead and

 14    speak with Mr. Scarola and if you can come to an agreement, let

 15    me know or if you can at least come to an agreement as to

 16    mediation, and perhaps there is a mediator that has handled

 17    similar situations that might be able to facilitate your

 18    finding a common ground.      Either way, let me know if you are

 19    able to resolve it or not.

 20               Let's talk about a date for a pretrial conference

 21    because I wanted to set aside, why don't we talk about setting

 22    aside the better part of a day to really get into the weeds on

 23    the jury instructions and a verdict form and any other matters

 24    we need to address pretrial.

 25               Have you all taken a look at your calendars and
Case 9:14-cv-80425-BSS Document 443 Entered on FLSD Docket 10/22/2018 Page 17 of
                                                                              1724



  1    considered some dates for a pretrial conference?          Do you have

  2    your calendars with you?

  3               MR. GIUFFREDA:     I do, your Honor.    I actually have

  4    seven weeks that we have checked with our expert, and my

  5    schedule --

  6               THE COURT:   This would be for a pretrial conference.

  7               MR. GIUFFREDA:     I do have my calendar in front of me

  8    and I was focusing on picking a week for trial.

  9               THE COURT:   OK.    Let's talk about a pretrial

 10    conference because I would like to, like I say, set aside, and

 11    we may not need the better part of a day, but I would at least

 12    like to set aside sufficient time and not be rushed to go

 13    through to try to iron out all the matters we need to address,

 14    which include the questionnaire for the veneer.          I guess maybe

 15    you could bring the one that we had last time and we can take a

 16    look at that again, and any other matters we will need to

 17    address before trial.

 18               Mr. Scarola, do you have your calendar handy?

 19               MR. SCAROLA:    I do, your Honor, but I am going to make

 20    a radical proposal.

 21               THE COURT:   OK.

 22               MR. SCAROLA:    I am pleased that Mr. Guiffreda sees the

 23    procedural posture of this case in the way in which he sees it.

 24    I, quite frankly, expected pushback, which we haven't gotten,

 25    and I am thankful about that.       We view this in the same way.
Case 9:14-cv-80425-BSS Document 443 Entered on FLSD Docket 10/22/2018 Page 18 of
                                                                              1824



  1               In light of those concessions that have been made by

  2    Mr. Guiffreda, I need to consider what as a practical matter

  3    would be accomplished by trying the limited issue that

  4    Mr. Guiffreda has agreed would need to be tried.          That is, if

  5    there is an agreement, as I understand there is, that we have a

  6    viable judgment against the sheriff's office for common law

  7    battery and that the amount of damages attributable to that

  8    common law battery is the 22 million some odd dollars that have

  9    been determined by the jury with the appropriate setoffs, then

 10    I'm not sure what we would accomplish from a practical

 11    standpoint through a subsequent trial, and it may be that all

 12    we are doing is delaying our ability to move forward with the

 13    claims bill process, which obviously I want to move forward

 14    with as quickly as possible for the sake of our client.

 15    Establishing from an intellectual standpoint what would be

 16    established in the subsequent trial in terms of the liability

 17    of deputy sheriff Lin, who is uncollectible in any event,

 18    doesn't advance Dontrell Stephens' cause.

 19               So I am going to suggest to your Honor that you give

 20    us a week --

 21               THE COURT:   All right.

 22               MR. SCAROLA:    -- to see if we can perhaps come to some

 23    agreement with regard to whether a retrial is necessary before

 24    we start carving out pieces of your Honor's calendar.

 25               THE COURT:   All right.    That suggestion is well-taken.
Case 9:14-cv-80425-BSS Document 443 Entered on FLSD Docket 10/22/2018 Page 19 of
                                                                              1924



  1               Let me suggest this.     Speak with Mr. Guiffreda.

  2    Obviously give some thoughts, speak to your client.          If you can

  3    get back to me, let me know what direction you would like to go

  4    in and just file a succinct joint status report on CM/ECF.

  5               If in fact you would like to proceed with the trial,

  6    why don't you give me two alternative dates for a pretrial

  7    conference and why don't we plan to spend the better part of a

  8    day, although it may not be necessary to even go more than a

  9    few hours, but I would like to at least have that comfort, and

 10    then give me three alternative weeks for a trial that works for

 11    both of you, and I will sync it with my calendar because

 12    obviously I have criminal duty weeks and I have other civil

 13    trials and hearings and other matters.

 14               So I will sync the dates that you give me with my

 15    calendar and we will go ahead and proceed from there.

 16               But today is the 12th.     So why don't we say, then, by

 17    next Friday, by the 19th, if you could file a joint status

 18    report letting me know what direction you all would like to go

 19    on this, that would be great.

 20               MR. SCAROLA:    Thank you, sir.    I do appreciate that.

 21               THE COURT:   OK.   Let me just ask one other matter.

 22    There was the issue of the appraisal that was done on the

 23    vehicle when the collection effort was made against the deputy,

 24    which I think remains outstanding, and you said that there was

 25    going to be a lien.
Case 9:14-cv-80425-BSS Document 443 Entered on FLSD Docket 10/22/2018 Page 20 of
                                                                              2024



  1               Mr. Scarola, can you update me where that stands?

  2               The statute required that I appoint an appraiser, who

  3    is required under the statute, and the appraiser did his job.

  4    I understand that you did not concur with his opinion, but he

  5    did his job and my understanding is he's the only one who has

  6    not been paid.

  7               MR. SCAROLA:    No, sir, that's not a correct

  8    understanding.

  9               THE COURT:   All right.

 10               MR. SCAROLA:    He is not the only one who has not been

 11    paid.

 12               THE COURT:   All right.    Then I stand corrected.      I

 13    take that back then.      My apologies.

 14               Can you update me on that?      I received a few weeks ago

 15    a copy of his invoice and I had called and I guess it had still

 16    not been paid.     I just wanted to try to get an update on that.

 17               MR. SCAROLA:    There is nothing that has happened in

 18    that regard that I am aware of, sir.

 19               THE COURT:   All right.    I understand from what you had

 20    filed that at such a time as Mr. Stephens is paid that the

 21    appraiser will be paid.

 22               MR. SCAROLA:    If Dontrell Stephens recovers in this

 23    case and there are sufficient funds to pay liens, then

 24    certainly if the court orders that Mr. Stephens is responsible

 25    for the payment of that appraisal fee, it will be put --
Case 9:14-cv-80425-BSS Document 443 Entered on FLSD Docket 10/22/2018 Page 21 of
                                                                              2124



  1               THE COURT:   I did.    I did.   It's required under the

  2    statute.

  3               MR. SCAROLA:    Yes, your Honor.     Mr. Stephens will

  4    satisfy all obligations that he is capable of satisfying.

  5               THE COURT:   All right.    Any other matters that we need

  6    to address today?

  7               MR. GIUFFREDA:     No, your Honor.

  8               MR. SCAROLA:    I don't think so.

  9               THE COURT:   OK.   Very well.    I will look forward to

 10    getting the joint status report next week and just let me know

 11    what direction we are going in.

 12               If in fact we are going to be retrying it, again, just

 13    give me three alternative dates for a pretrial conference and

 14    let's at least set aside the better part of a day, although it

 15    may turn out not to be necessary.        And at that pretrial

 16    conference I would like to obviously get into the actual

 17    instructions and I would like counsel to try to get together on

 18    the instructions beforehand and if there are differences, then

 19    we can iron those out.      A verdict interrogatory form.      We will

 20    need to talk about the questionnaire for the veneer.          I think

 21    we have one from last time.       We may want to take a look at that

 22    again and see if we need to tweak that at all, and any other

 23    matters that you may want to raise.        And then if you can also

 24    give me three alternative weeks for the trial.

 25               Very well.   OK.   Gentlemen, thank you for your --
Case 9:14-cv-80425-BSS Document 443 Entered on FLSD Docket 10/22/2018 Page 22 of
                                                                              2224



  1               MR. GIUFFREDA:     Your Honor, briefly, while Mr. Scarola

  2    is on the phone.     Mr. Scarola, can you hear me?

  3               MR. SCAROLA:    I can, yes.

  4               MR. GIUFFREDA:     Are you available Monday morning for a

  5    phone call?    Because after I leave here I'm actually heading

  6    over to Fort Myers.     So can I call you Monday morning?

  7               MR. SCAROLA:    Hold on one second.     I'm sorry.

  8               (Pause)

  9               MR. SCAROLA:    I am available Monday morning before 11

 10    a.m., and that means as early as you want to start.

 11               MR. GIUFFREDA:     I'll call you around 9.     How does that

 12    sound?

 13               MR. SCAROLA:    That's very good.     I'll talk to you

 14    then.

 15               MR. GIUFFREDA:     Thank you.

 16               MR. SCAROLA:    All right.

 17               THE COURT:   Gentlemen, thank you very much.

 18               MR. SCAROLA:    Your Honor, I am requesting a copy of

 19    the transcript of these proceedings, please.

 20               THE COURT:   OK.    Erin, if you can let -- we have audio

 21    recorded it.    So, Erin, if you could let the court reporter

 22    section know.

 23               THE DEPUTY CLERK:     No, he has to call, Judge.      I will

 24    give him the number.      I will call his office and give him the

 25    number and the person that they need to call.
Case 9:14-cv-80425-BSS Document 443 Entered on FLSD Docket 10/22/2018 Page 23 of
                                                                              2324



  1               THE COURT:    Very well.   Thank you.

  2               (Adjourned)

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
Case 9:14-cv-80425-BSS Document 443 Entered on FLSD Docket 10/22/2018 Page 24 of 24




                                C E R T I F I C A T E



              I hereby certify that the foregoing is an accurate

        transcription to the best of my ability of the digital audio

        recording in the above-entitled matter.



        October 17, 2018          s/ Joanne Mancari
                                  Joanne Mancari, RPR, CRR, CSR
                                  Court Reporter
                                  jemancari@gmail.com
